UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 11-6861


UNITED STATES OF AMERICA,

                  Plaintiff – Appellee,

          v.

LEVERNE SILVER,

                  Defendant – Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh. W. Earl Britt, Senior
District Judge. (5:04-cr-00062-BR-1)


Submitted:   September 13, 2011            Decided:   September 16, 2011


Before AGEE, DAVIS, and DIAZ , Circuit Judges.


Affirmed by unpublished per curiam opinion.


Leverne Silver, Appellant Pro Se. Kristine L. Fritz, Eric David
Goulian, OFFICE OF THE UNITED STATES ATTORNEY, Jennifer P. May-
Parker, Stephen Aubrey West, Assistant United States Attorneys,
Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Leverne   Silver   appeals   the   district   court’s   order

denying his motion for appointment of counsel to assist with

securing the government’s filing of a motion for reduction of

sentence, pursuant to Fed. R Crim. P. 35.        We have reviewed the

record and find no reversible error.      Accordingly, we affirm for

the reasons stated by the district court.            United States v.

Silver, No. 5:04-cr-00062-BR-1 (E.D.N.C. June 17, 2011).             We

dispense   with   oral   argument   because    the   facts   and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                               AFFIRMED




                                    2